  Case: 1:16-cv-00661-KLL Doc #: 124 Filed: 09/07/21 Page: 1 of 2 PAGEID #: 2080




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


VANESSA ENOCH, et al.,                                    Case No. 1:16-cv-661
               Plaintiffs,
                                                      Litkovitz, M.J. (Consent Referral)
vs.

HAMILTON COUNTY
SHERIFF'S OFFICE, et al.,
                Defendants.

                                           AGREED ORDER

       The Parties, by their respective counsel, having agreed to engage in formal mediation of

this matter with Judge Barrett, which has been set for September 23, 2021, and, while mediation

is pending, the parties having further agreed to extend the briefing schedule set out in this Court’s

Order of July 27, 2021 (Doc.123) so that they may first make a good faith effort to settle this case

before incurring additional time and potential fees that would be necessitated by briefing the issues

set out in that Order, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED that the briefing schedule set out in this Court’s Order of

July 27, 2021 (Doc. 123) is hereby stayed.

       IT IS FURTHER ORDERED that the Parties shall file a Joint Status Report with the

Court on September 24, 2021, advising the Court as to whether the case has settled. In the event

the case has not settled, the Joint Status Report shall include proposed dates to complete the

briefing set out in the Court’s Order of July 27, 2021.

IT IS SO ORDERED

Date:______________
      9/7/2021                                                 ______________________________
                                                               Karen L. Litkovitz
                                                               United States Magistrate Judge
  Case: 1:16-cv-00661-KLL Doc #: 124 Filed: 09/07/21 Page: 2 of 2 PAGEID #: 2081




Agreed to:


/s/ Robert B. Newman                              /s/Jerome A. Kunkel
Robert B. Newman (0023484)                        Jerome A. Kunkel, 39562
215 E. 9th St. Ste. 650                           Assistant Prosecutor
Cincinnati, OH 45202                              Hamilton County, Ohio
(513) 639-7000                                    230 E. 9th St., Ste.4000
Bob@robertnewmanattorney.com                      Cincinnati, Ohio 45202
                                                  Attorney for Defendants
                                                  Jerry.kunkel@hcpros.org
Michael Jay O’Hara (0014966)
 O’Hara, Taylor, Sloan, Cassidy
Beck PLLC
25 Town Center Blvd.
Covington, KY 41017
mohara@oharataylor.com
Attorneys for Plaintiffs
